OFFiCE     OF THE ATTORNEY GENERAL                OF TEXAS
                                       AUSTIN




Ronarable PO RO Chamborm, Chairman
Revenue and T8xatlan COmw&ttee
tlouaeof RsprsaantatlVom
Austin, Texoa
Dew     Mr.    Ohamberrr                 Oplalon ao. 04R9n
                                                                          A
                                         rte:   ConmtltutlonalIty cif nk         lpnrO-




                  Tour request     ?or
matter la         am tollora~




                                                   669 e    Warned   at   t.he Regular




CounoiY       3 &,deolan?d to be       a *joint gotemmenta)            agency    of thla
                     the   pther   atatem which OOOper8te           With  3t.O    (SeO.9)

                               ens or    this          set forthin
                                                Cowiaaion     are    Seo-
tlon    4    of   th?-Aettcand comprlme wholesome Raremental     objeo-
tirea-
           The Aot           I tselt   earr3ed no apnro7viatifm, and so Par
RI) re are adriwd,             there   has never been mr Rpmcsriatlon   made
to ce8rry ntrt It*         purwses.
                  There are, of Cfwrs09 certnin           con&i tutI.nnaY fnhihl-
tfono       govepnln~      the approwlation       of   muhlic ?oner hy t.ho rerzl?r-
honorable 1.   Il.   Chambers    -    page   1




lature. Eiret of there in importanoe Is found In Seotlon 44
of Artfale III, forbidding any ‘grant, by approprlatlon or
otherwise, any amount of money out of the treaarry of the
State, to my lndlridoal , on B olalm, real or pretended,
rhen the same shall not hate been provided for by pre-
existing lawOm
           next, of oourse, there la the familiar Seotlon 0
of Artlole TIII deolarlngr ‘lo money rhall be drawn from
the tre8aury but in purouanoe of mpeoifio   apDronrlatlonm
made by ‘la w, l l l.’NOW, Senate Bill 110.187 la a etrtu-
tory enaotment   entirely auutfiolentrltbln ltaelt to oonstl-
tute pre-exiatlnp IaT for an appropriation to oarry out the
purposes therein outlined.
           Since a oopy of the proposed appropri8tlon bill djd
not accomrany  the request Por opinion , this Department la not
attevntlnx to pass on any quemtlon oi' the mafiialenc~ of the
bill itself.

          Oi course, any approprlatloa made in this connection
would hare to comply with the requirement of apeoifionea~ of'
purpose, but there is nothing different in this respect from
other ordinary appropriation bllla~
          mstinp        thst    what we      have   amid rjll answer the ln-
qulry In your mind, no         are




                                         Very truly yours
                                     ATTORWY     CEXERAL OF TEXAS




OS-MR